PER CURIAM.
Some question has heen made in regard to the right of the executors of Eugene Kelly to have an appeal at all in the case, on the ground that, as the purchaser of the property, Eugene Kelly had no interest in the disposition of the fund accruing from the sale. Our view of other questions in the case renders it unnecessary to consider this objection. The order of the court affirming the clerk’s accounts was a decree after the final decree in the main ease, and itself became a final decree on the adjournment of the court for term at wlíich it was entered, and no appeal could be taken therefrom unless the same should he sued out within six months from the time the decree was rendered. The petition filed by the executors of Eugene Kelly, more than three terms after the decree was rendered, asking to have the aforesaid final decree set aside, could not have the effect of opening up *492the former decree, or of rendering the same appealable. So far as the present appeal is from the original order approving the clerk’s accounts, it must be'dismissed, as sued out too late. So far as the present appeal is from the order entered October 27, 189G, dismissing the petition to reopen the question, it involves nothing except the propriety of the judge’s action on that date; and, as the original decree was hot (from lapse of time) reviewable by petition for rehearing, bill of review, or by appeal, the order of dismissal was correct. We remark that, while the record does not show but what the registry fee in contest is still in the registry of the court, the presumption is that the clerk has complied with the law, and in his accounts to the government of the receipts of his office for the year 1894 he has returned and accounted for and paid over the said registry fee. Appellants can take nothing on this appeal, and the same is dismissed.